Exhibit 99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS THIRD QUARTER 2012 RESULTS Bethpage, N.Y., November 6, 2012 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the third quarter ended September 30, 2012. Third quarter consolidated net revenues grew 1.2% to $1.685 billion, consolidated adjusted operating cash flow (“AOCF”)1 decreased 6.6% to $503.8 million and consolidated operating income declined 19.3% to $219.8 million, all compared with the prior year period.Third quarter 2012 results included a $12.9 million favorable settlement with a voice carrier while third quarter 2011 results included approximately $16 million of costs related to the impact of Hurricane Irene in our NY Metro service area.Excluding these items, consolidated net revenue would have increased 0.4% while AOCF and consolidated operating income would have declined 11.6% and 28.3%, respectively, all compared to the prior year period. Operating highlights for the third quarter 2012 include: · Customer Relationship additions of approximately 5,000. · High-Speed Data and Voice customer additions of approximately 28,000 and 22,000, respectively. · Average Monthly Revenue per Basic Video Customer (“RPS”) of $154.83, an increase of $3.12 or 2.1%, compared to the prior year period. · Cable advertising revenue growth of 12.3%, compared to the prior year period. Cablevision President and CEO James L. Dolan said, "The effects of last week’s storm have had a devastating impact on residents in much of our service area.As we report our third quarter results today, Cablevision crews continue to work around the clock to restore service to our customers as quickly as possible.Our number one challenge continues to be Cablevision households without electrical power and we are moving quickly to restore our service once power returns.In addition, as of today, the vast majority of our Optimum WiFi hotspots are operational across the tri-state region and providing service to our customers. “Looking ahead, we will continue to focus on our customers, improving the products we offer and enhancing the service we deliver both in the ordinary course of business as well as in times of crisis.We have already made substantial progress on several major initiatives, including the completion of our digital conversion and the further expansion of our Optimum WiFi network. We also strengthened our balance sheet and extended our debt maturity profile through a number of successful financing transactions, which together with our operational initiatives will help us to enhance shareholder value over the long term." 1. See definition of AOCF and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 4 of this earnings release. Page 1 of 12 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Optimum Lightpath” branded commercial data and voice services. Telecommunications Services net revenues for the third quarter 2012 rose 1.6% to $1.587 billion, AOCF decreased 5.0% to $554.8 million and operating income decreased 12.1% to $293.1 million, all compared with the prior year period.Third quarter 2012 results included a $12.9 million favorable settlement with a voice carrier while third quarter 2011 results included approximately $16 million of costs related to the impact of Hurricane Irene in our NY Metro service area.Excluding these items, net revenue would have increased 0.7% while AOCF and operating income would have declined 9.7% and 19.8%, respectively, all compared to the prior year period. Cable Television Cable Television third quarter 2012 net revenues increased 1.4% to $1.511 billion principally due to continued growth of high-speed data and voice customers, which was partially offset by fewer video customers than the prior year period.AOCF decreased 5.8% to $518.8 million and operating income decreased 13.0% to $280.0 million, all compared with the prior year period.Excluding the items mentioned above, net revenue would have increased 0.5% while AOCF and operating income would have declined 10.7% and 20.9%,respectively, all compared to the prior year period.Third quarter 2012 AOCF results reflect higher operating expenses, primarily programming and non-executive employee related costs. The following table illustrates the change in the Cable Television customer base during the third quarter of 2012: Customer Data (Data in table rounded to nearest thousand) Total June 30, 2012 Net Gain/(Loss) (a) Total September 30, 2012 Customer Relationships(b) 5 Video ) High-Speed Data 28 Voice 22 Serviceable Passings 17 (a) Includes the addition of approximately 6,200 customer relationships, 1,500 video customers, 8,700 high-speed data customers, 2,500 voice customers, and 1,000 serviceable passings from Bresnan in the third quarter of 2012. (b) Represents the number of households/businesses that receive at least one of the Company's services. Optimum Lightpath For third quarter 2012, Optimum Lightpath net revenues increased 4.9% to $81.3 million, AOCF increased 7.8% to $36.0 million and operating income increased 13.8% to $13.1 million, each as compared to the prior year period.Third quarter results reflect a 12.7% increase in revenue from Ethernet services and higher operating expenses. Page 2 of 12 Other Other principally consists of Newsday, Clearview Cinemas, News 12 Networks, MSG Varsity, Cablevision Media Sales Corporation and certain other businesses and unallocated corporate costs. Third quarter 2012 net revenues decreased 5.0% to $103.6 million, AOCF deficit increased 14.0% to a deficit of $51.0 million and operating loss increased 19.9% to a loss of $73.3 million all compared with the prior year period.Third quarter results reflect the decline of advertising revenues at Newsday and lower revenue at Clearview Cinemas as well as higher operating costs at Newsday. Other Matters On October 24, 2012, the Board of Directors of Cablevision declared a quarterly dividend of $0.15 per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on November 28, 2012 to shareholders of record at the close of business on November 7, 2012. During the third quarter of 2012, Cablevision repurchased approximately 3.9 million shares of its Class A common stock for approximately $61.1 million. Page 3 of 12 Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares, restricted stock units and stock options, the expense associated with an award that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 6 of this release. We define Consolidated Free Cash Flow from Continuing Operations (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders. We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. Page 4 of 12 COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading media and telecommunications companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the Company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision also owns and operates Clearview Cinemas.Additional information about Cablevision is available on the Web atwww.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Bret Richter Executive Vice President Senior Vice President Media and Community Relations Financial Strategy & Development (516) 803-1013 (516) 803-2270 Cablevision’s Website:www.cablevision.com The conference call will be webcast live today at 11:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 38383412/ Conference call replay number (855) 859-2056/ Conference ID Number 38383412 until November 13, 2012 Page 5 of 12 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues, net $ Adjusted operating cash flow $ Share-based compensation expense ) Restructuring credits (expense) ) ) 61 ) Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) Gain (loss) on investments, net ) ) Gain (loss) on equity derivative contracts, net ) ) Gain (loss) on interest rate swap contracts, net - ) ) Loss on extinguishment of debt and write-off of deferred financing costs ) Miscellaneous, net Income from continuing operations before income taxes Income tax expense ) Income (loss) from continuing operations ) Income from discontinued operations, net of income taxes(a) - - - Net income (loss) ) Net loss (income) attributable to noncontrolling interests 73 ) ) ) Net income (loss) attributable to Cablevision Systems Corporation stockholders $ ) $ $ $ Basic net income (loss) per share attributable to Cablevision Systems Corporation stockholders: Income (loss) from continuing operations $ ) $ $ $ Income from discontinued operations, net of income taxes(a) $
